IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE: ASSIGNMENT OF JUDGE TAMIKA               : No. 376 Common Pleas Judicial
 WASHINGTON A JUDGE OF THE COURT                 : Classification Docket
 OF COMMON PLEAS OF THE FIRST                    :
 JUDICIAL DISTRICT OF PENNSYLVANIA               :
 TO A DIVISION OF SAID COURT                     :
                                                 :


                                         ORDER



PER CURIAM

       AND NOW, this 6th day of October, 2022, upon consideration of the Petition of the

Honorable Idee C. Fox, President Judge of the Court of Common Pleas of the First

Judicial District of Pennsylvania, for the permanent assignment of the Honorable Tamika

Washington to the Trial Division of the Court of Common Pleas of the First Judicial District

of Pennsylvania, said Petition is GRANTED and the requested assignment is approved.